Title: From Alexander Hamilton to William S. Smith, 4 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York March 4. 1800
          
          As the appointment of Brigade Major is not kno contemplated in the present Military Establishment it would be of no avail for me to give you the certificate required in your letter of the 24 Feby. I have therefore written to the Secretary of War sending him a copy of your letter and informing him that no Officer having been appointed as Brigade Inspector Lt. Cocks had done the duties of that Station under the name of Brigade Major at the same time leaving to his judgment if any what compensation he th might think as proper for the additional duties of Lt. Cocks. If should Lieutt. Cock receive a compensation, he will of course transfer his pay as Adjutt. to Lieutt. Livingston.
          with true consideration—
           Colonel Smith 
        